818 F.2d 753
Alan WOODS and Cara Woods, Plaintiffs-Appellees,v.BURLINGTON NORTHERN RAILROAD COMPANY, et al., Defendants-Appellants.
No. 84-7510.
United States Court of Appeals,Eleventh Circuit.
June 5, 1987.

L. Vastine Stabler, Cabaniss, Johnston, Gardner, Dumas & O'Neal, Kenneth D. Davis, Birmingham, Ala., for defendants-appellants.
Carlton T. Wynn, Mac Parsons, Hare, Wynn, Newell & Newton, William J. Wynn, Francis H. Hare, Jr., Alva C. Caine, Birmingham, Ala., for plaintiffs-appellees.
Appeal from the United States District Court for the Northern District of Alabama;  U.W. CLEMON, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before VANCE and JOHNSON, Circuit Judges, and MORGAN, Senior Circuit Judge.
Prior report:  768 F.2d 1287.
PER CURIAM:


1
Pursuant to the mandate of the Supreme Court of the United States, --- U.S. ----, 107 S.Ct. 967, 94 L.Ed. 2d 1, this court's order, filed September 19, 1985 granting appellee's motion for a ten percent penalty assessment pursuant to Alabama statute is VACATED.  The opinion and judgment of this court affirming the judgment of the district court is REINSTATED.